DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicants’ response filed 12/13/2021 amended claims 1, 4, 6 and 10.  Applicants’ amendments do not overcome the 35 USC 112/101 rejection for a “use claim” from the office action mailed 9/16/2021; therefore these rejections are maintained below.  Applicants’ amendments overcome the 35 USC 112 rejections for indefiniteness from the office action mailed 9/16/2021; therefore these rejections are withdrawn.  Applicants’ amendments overcome the claim objections from the office action mailed 9/16/2021; therefore the objections are withdrawn.  Applicants’ amendments in light of their arguments are persuasive in overcoming the 35 USC 102/103 rejection over NG from the office action mailed 9/16/2021; therefore these rejections are withdrawn.  Neither applicants’ amendments nor arguments addressed below overcome the 35 USC 103 rejection over Benyon in view of Abhari from the office action mailed 9/16/2021; therefore this rejection is maintained below.   

Claim Rejections - 35 USC § 112
3.            The following is a quotation of 35 U.S.C. 112(b):
 
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
 
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
 
 
4.            Claim 10 provides for the use of a bearing component but, since the claim does not set forth any steps involved in the method/process, it is unclear what method/process applicant is intending to encompass.  A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced.  
 
Claim Rejections - 35 USC § 101
5.            35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
 
Claim 10 is rejected under 35 U.S.C. 101 because the claimed recitation of a use, without setting forth any steps involved in the process, results in an improper definition of a process, i.e., results in a claim which is not a proper process claim under 35 U.S.C. 101.  See for example Ex parte Dunki, 153 USPQ 678 (Bd.App. 1967) and Clinical Products, Ltd. v. Brenner, 255 F. Supp. 131, 149 USPQ 475 (D.D.C. 1966).

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	Claims 1, 4, 6 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Beynon et al., US Patent Application Publication No. 2014/0088267 (hereinafter referred to as Beynon) in view of Abhari et al., US Patent Application Publication No. 2004/0220320 (hereinafter referred to as Abhari).    
	Regarding claims 1, 4, 6 and 9-10, Beynon discloses a process for the production of a lubricating oil which comprises polymerizing alpha-olefins having 6-18 carbon atoms per molecule in the presence of a catalyst comprising an aluminum trialkyl and a titanium chloride, the mol ratio of trialkyl to chloride being between about 0.05:1 and about 0-9:1 at a temperature between about 70°C and about 90°C for a polymerization time between about 1 hour and about 8 hours, whereby a polymeric product is formed and reacting the product with 1-30 wt% of chlorine at a temperature of 60-100°C for 2-6 hours, whereby a lubricating oil having high viscosity index and extreme pressure properties is formed.  
	Beynon discloses all the limitations discussed above but does not explicitly disclose the fluorine compounds as recited in claim 1.  
.  

Response to Arguments
9.	Applicants’ response filed 12/13/2021 regarding claims 1, 4, 6 and 9-10 have been fully considered and are not persuasive.  
	Applicants argue that the combination of Benyon/Abhari do not disclose the claims as instantly recited.  This argument is not persuasive.  As discussed above Abhari discloses the fluorine compounds recited in the instant claims as Abhari teaches functionalized C3 to C40 olefins as the polymeric component which is within the claimed 

Conclusion
10.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL V VASISTH whose telephone number is (571)270-3716. The examiner can normally be reached M-F 9:00-4:30 and 7:00-10:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VISHAL V VASISTH/Primary Examiner, Art Unit 1771